 In the Matter of SOLOMON MANUFACTURING COMPANYandINDEPEND-ENT COTTON WORKERS' UNIONCase No. R-267AMENDMENT TO DIRECTION OF ELECTIONNovember 5, 1937On October 27, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitledcase.'On November 3, 1937, the InternationalLadies' Garment Workers' Union, the intervenor in this proceeding,requested the Board to withdraw its name from the ballot in theelection which the Board ordered in said Decision and Direction ofElection.After due consideration of this request, the Board herebyDIRECTS that the Direction of Election in the above-entitled mat-ter, dated October 27, 1937, be amended by striking out the words,"to determine whether they desire to be represented by IndependentCotton Workers' Union or by International Ladies' Garment Work-ers'Union, Locals 181 and 182, for the purposes of collective bargain-ing, or by neither", which appear in the last sentence of the lastparagraph of said Direction of Election, and by inserting in lieuthereof the words, "to determine whether or not they desire to berepresented by Independent Cotton Workers' Union for the purposesof collective bargaining".[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONNovember 12, 1937On October 27, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove entitledcase, the electionto be held within ten days from thedate of Direction, under the direction and supervision of the ActingRegional Director for the Fourteenth Region (St. Louis, Missouri).On November 5, 1937, the Board issued an Amendment to the Direc-t ion of Election, withdrawing the name of the International Ladies''3 N L R B 92636 DECISIONS AND ORDERS37Garment Workers' Union from the ballot. The Board, having beenadvised by the Acting Regional Director for the Fourteenth Regionthat a longer period within which to hold the election is necessary,hereby amends the Direction of Election issued on October 27, 1937,by striking therefrom, wherever they occur, the words, "within tendays from the date of this Direction of Election," and substitutingtherefor the words, "within twenty days from the date of this Direc-tion of Election ".[SAME TITLE]CERTIFICATION OF REPRESENTATIVESNovember 26, 1937On May 18, 1937, Independent Cotton Workers' Union, hereincalled the Independent Union, filed with the Regional Director forthe Fourteenth Region (St. Louis, Missouri), a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Solomon Manufacturing Company, St. Louis,Missouri, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Pursuant to notice duly served upon the Company, upon the Inde-pendent Union, and upon International Ladies' Garment Workers'Union, herein called the I. L. G. W. U., which had been named inthe petition as purporting to represent the Company's employees, ahearing was held at St. Louis, Missouri, on September 2, 1937, beforeAlvin J. Rockwell, the Trial Examiner duly designated by the Na-tional Labor Relations Board, herein called the Board.On October27, 1937, the Board issued a Decision and Direction of Election.The Direction of Election provided that an election by secret ballot beheld among all the production employees employed by the Companyduring the week ending March 20, 1937, exclusive of office and super-visory employees and order-fillers, to determine whether they wishedto be represented by Independent Cotton Workers' Union or Inter-national Ladies' Garment Workers' Union, for the purposes of col-lective bargaining, or by neither.On November 5, 1937, the Boardissued an Amendment to Direction of Election, withdrawing thename of the International Ladies' Garment Workers' Union from theballot.A second Amendment to Direction of Election, authorizingthe Acting Regional Director for the Fourteenth Region to conductthe election within twenty days from the date of the Direction ofElection, was issued by the Board on November 12, 1937.Pursuant to the Direction, and the amendments thereto, ballotingwas conducted on November 12, 1937. Full opportunity was accorded 38NATIONAL LABOR RELATIONS BOARDto all of the parties to this investigation to participate in the conductof the secret ballot and to make challenges.The Acting Regional Director, acting pursuant to Article III,Section 9 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesto the proceeding his Intermediate Report on the ballot.No excep-tions to the Intermediate Report. have been filed by any of theparties.As to the results of the secret ballot, the Acting Regional Directorreported as follows :Total number of ballots cast_________________________________ 53Total number of ballots voted "Yes", that,isdesignating Inde-pendent Cotton Workers' Union____________________________ 48Total number of ballots voted "No"--------------------------5Total number of ballots challenged_____________________---------------------------0Total number of ballots void_________________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBYCERTIFIED that Independent Cotton Workers' Unionhas been selected by a majority of all the production employees em-ployed by Solomon Manufacturing Company, St. Louis,Missouri,during the week ending March 20, 1937, exclusive of office and super-visory employees and order-fillers, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9(a) of the National LaborRelationsAct, Independent Cotton Work-ers'Union is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.